Title: General Orders, 23 September 1776
From: Washington, George
To: 

 

Head Quarters, Harlem Heights, sept: 23rd 1776
Stamford.Norwalk.


Ebenezer Liffingwell being convicted of offering Violence to his superior Officer—of Cowardice and Misbehaviour before the Enemy, was ordered to suffer Death this day—The General from his former good Character and upon the intercession of the Adjutant General, against whom he presented his firelock, is pleased to pardon him, but declares that the next offender shall suffer Death without mercy.
Serjt Major Hutton is appointed Adjutant to Col. Mead’s Regiment—Col. Silliman’s Brigade.
Mr Charles Knowles is appointed Paymaster to Col. Knox’s Regiment of Artillery.
Col. Douglass’s Brigade Major being ordered in Arrest for “Neglect of duty, in not giving the Parole & Countersign to the Guards,” Col. Douglass is to appoint another to do the duty.
Colonels and commanding Officers of Regiments have neglected to make Reports of the examination of their regiments after Plunder, they are now reminded of it, and will be mentioned in Orders, if they neglect it.
A Report is to be made at Head-Quarters, as soon as possible, of the several officers under Arrest, that they may be tried—Colonels and commanding Officers of regiments to attend to it.
